              Case 1:19-cr-00392-PKC Document 25 Filed 11/27/19 Page 1 of 1 PageID #: 114


CJA 20 APPOINTMENT O!" AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
 . CIR.^DIST-ZDIV.CODE                     2. PERSON REPRESENTED                                                                     VOUCHER NUMBER
 0207                                       Bo Mao
3. MAO. DKT./DEF. NUMBER                               •1. DIST. DKT./DE1-, NUMBliR                     5. APPEALS DKT./DEF. NUMBER                        6. OTHER DKT. NUMBER
                                                         1:19-cr-00392-PKC-1
7. IN CASE/MATI'ER 01- /( ase Numv)                     8. PAYMENT CA TEGORY                            9. TYPE PERSON REPRESEN TED                         to. REPRESI-INTATION ■ypE
                                                        H'Felony                  □ Polly GlTcnsc         Adult Defendant              □ Appellant               f.SV-t Inxiruiiioiis)
                                                       □ Misdemeanor              □ Other               □ Juvenile Defendant           □ Appellee
 USA V. Mao                                                                                                                                                 Criminal Case
                                                       □ Appeal                                         □      Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more iliaii one nffenw. Ii.\l (up lofivej mo/or offenses ciiorgei/, tiecordm^ lo seveniyof offense.
  18, United States Code. Sections 1349 and 3551 et seq. - CONSPIRACY TO COMMIT WIRE FRAUD
12. AlTORNEY'S NAME (Firsi Name, A/./., I.osi Name, inchuliii}; any .siiffhj.                           13. COURTORDER
       AND MAILING ADDRESS                                                                                  ST 0 Appointing Counsel                        □ C Co-Counsel
                                                                                                            □ F Subs For Federal Defender                  □ R Subs For Retained Attorney
 John S. Wallenstein, Esq.                                                                                  □ P Subs For Panel Attorney                    □ Y Standby Counsel
 1100 Franklin Avenue
 Suite 100                                                                                              Prior Attorney's
                                                                                                           Appointment Dates:
 Garden City, NY 11530                                                                                      G Because the above-nnmcd person represented has tesiitled under oath or lias utlierwisc
       Telephone Number:                              (516) 742-5600                                    sal is lied this Court that he or she (I) is nnancially unable to etnploy couitsel and (2) docs
                                                                                                        not wish to waive counsel, and because tbejiueresis of justice so require, the attorney whose
14. NA.ME AND MAILING ADDRESS OF LAW FIRM (Only provide per inslniciioii.x                              name appears in Item lapS^ppq^Mied to r^ircsJut this person in ihjs case, OR
                                                                                                            □ Other (See lii.Uri
 John S. Wallenstein, Esq.                                                                                                                  s/Ann M. Donnelly
 1100 Franklin Avenue
                                                                                                                                               sidirtu Judge or By Order ot the C
 Suite 100
                                                                                                                             1/2
 Garden City, NY 11530
                                                                                                                            Date ofOrdcr                                  Nuiic Pro Tune Date
 516-742-5600
                                                                                                        Repayment or partial repaynieiti ordered from the person represented for this service at lime
                                                                                                        appointment.        □ YES         □ NO

                            CLAIM FOR SERVICES AND EXPENSES                                                                                       FOR COURT USE ONLY
                                                                                                                    TOTAl.            MATH/TECM.              M.ATH'TECIl.
                                                                                            HOURS                                                                                        ADDITIONAL
        CATEGORIES (Aiioeli iiemizuiion ofsen iees wnh dales)                                                      AMOUN'T             ADJUSTED                ADJUSTED
                                                                                           CLAIMED                                                                                        REVIF.W
                                                                                                                   CLAIMED                 HOURS                AMOUNT

 5.     a. Arraigiiitteni and/or Plea                                                                                      0.00                                             0.00
        it. Bail and Deiemioii Hearings                                                                                    0.00                                             0.00
        c. Motion Hearings                                                                                                 0.00                                             0.00
        d. Trial                                                                                                           0.00                                             0.00
        c. Senieneitig Hearings                                                                                            0.00                                             0.00
        f. Revocaiion Hearings                                                                                             0.00                                           JLSL
        u. Appeals Court
           Olhcr (Specify on addilionol sheets)
        IR.ATE PER HOUR = S                                  )    TOTADS:                            0.00                  0.00                   0.00                     0.00
16.     a. linen'iews and Conferences                                                                                      0.00                                            0.00
           Obiainine and reviewing records                                                                                 0.00                                            0.00
           Legal rcse.ireh and brief writing                                                                               0.00                                            0.00
        d. Travel littte                                                                                                   0.00                                            0.00
           ]ii\estigiiii\e aitd other work (.S/iecifi- on addiiianal sheeisl                                               0.00                                            0.00
        |RATEPER1I0UR = S                                    1    TOTALS:                            0.00                  0.00                   0.00                     0.00

        Tia\ol E\peiises (loilyiny, parkiny, meals, inileaye. elc.)
        Other Expenses (other lhan experl, iranseripls. etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED);                                                                                       0.00                                            0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                  20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
                                                                                                                   IF OTHER THAN CASE COMPLETION
      FROM:                                                TO:

22. CLAIM STATUS                     □ Final Payment                  □ Interim Payinem Number                                             □ Supplcineitial Payment
      Have you previously applied to the court for compensation and/or reimbursement forlhis case? □ YES □ NO                    Ifycs, were you paid? □ YES □ NO
      Other than frotn the Court, have you, or to your knowledge ha.s anyone else, received payment (eoinpensoiion or anyiliin^ of value) front any other source in eonneciion with this
      repiesentalioit?     □ YES        □ NO            Ifyes, give details on addilioital sheets.
      1 swear or unirm the Irulh or currectncs.s of the above statements.

      Sigtiature of Ailomey                                                                                                                    Date

                                                              APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                       24. OUTOFCOUR'I COMP.                 25. TRAVEL EXPENSES                26. OTHER EXPENSES                       27. TOTAL AMT. AI'PR./CER'i
                                                                                                                                                            $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                              DATE                                     28n. JUDGE CODE


29. IN COURT COMP-                       30. OUT OF COURT CO.MP,               31. "I RAVEL EXPENSES              32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                            $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) I'aymeiii approved                                   DATE                                     34a. JUDGE CODE
      m excess of die siaiuiory threshold amaiiiil.
